         Case 1:19-cv-02860-KBJ Document 9-1 Filed 01/08/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
KAI BIRD                               )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 1:19-cv-02860 (KBJ)
                                       )
U.S. DEPARTMENT OF STATE,              )
                                       )
            Defendant.                 )
______________________________________ )


                                     [PROPOSED] ORDER

       Upon consideration of the parties’ Joint Status Report, it is hereby ORDERED that the

parties shall file by February 13, 2020, an additional joint status report advising the Court of the

status of this matter, including a recommendation for further proceedings.




       It is SO ORDERED this             day of                               , 2020.




                                              KETANJI BROWN JACKSON
                                              United States District Judge
